Case 19-
19-10706 Doc4 _ Filed 06/17/19

     
  
  

   
   
 

ptered 06/17/19 14:32:32 Page 1of5
| 8

  

rr Ah Pet eh Laiclibea to identify No mts

Rasheem LaVar Finley
‘Middle Name Last Name

First Name

Debtor 1

 
 

Debtor 2
(Spouse. it filing) First Name Middie Name

 
 

Last Name

 
 
 
 

United States Bankruptcy Court for the: Middle District of Louisiana

   

   

—_

Ci check if this is an

Case number
amended filing

(if known)

  

ae

Official Form 406Sum

Official Te
Summary of Your Assets and Liabilities and Certain statistical Information 42115

Be as compiete and accurate as possible. \f two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out 2 new Summa’

ee Your Assets

ry and check the box at the top of this page-

 

 

 

Your assets
Value of what you own

4, Schedule AB: Property (Official Form 106A/B)
4a. Copy line 55, Total real estate, from pba ATT $ __ 108,572.00

4b. Copy line 62, Total personal property, from seal AB TT $ 44,507.00

4c. copy line 63, Total of all property on Schedule YB nnn LTT $ 423,079.00
ee Your Liabilities

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 406D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of schedule D.....-- $ 132.81
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 406E/F) 4
4a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F cccssssscsee eee $ ___ 46,916.82
ab. Copy the total claims from Part 2 (non rior unsecured claims) from tine 6j of Schedule E/F neers
” (rorenons Domine’ + 581,443.20
Your total liabilities | § __ 261,191.28

 

 

 

 

 

bea Your Income and Expenses

4. Schedule I Your income (Official Form 106!)
Copy your combined monthly income from line 12 of Schedule Furman LET $ ___ 2,282.65

5. Schedule J: Your Expenses (Official Form 406J)
Copy your monthly expenses from line 22¢ of Schedule nnn ST $ 2,992.00

Official Form 406Sum summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 2 of 58

Debtor 1 Rasheem LaVar Finley
First Name Middie Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Case number (if known)

(I No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(2D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy tine 6a.)
9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy fine 6h.) +

 

 

54,460.52

 

 

9g. Total. Add lines 9a through 9f.

 

Total claim

3.

$ 42,288.77
$

5 17,124.30
$

3.

5 59,413.07

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 3 of 58

Fill in this information to identify your case and this filing:

 

 

 

Debtor 4 Rasheem LaVar Finley
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middte Name Last Name

United States Bankruptcy Court for the: Middle District of Louisiana

Case number

 

C) Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Q) No. Go to Part 2.
1] Yes. Where is the property?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Ww Single-family home the amount of any secured claims on Schedule D:
2614 Boxwood Dr Q y

1.1. QO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

 

 

 

 

C) Condominium or cooperative Current value of the Current value of the
(] Manufactured or mobile home entire property? portion you own?
) Land $ 108,572.00 ¢ 108,572.00
CJ Investment property

Baker LA 70714 O Timeshare Describe the nature of your ownership

City State ZIP Code QO interest (such as fee simple, tenancy by

Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one. My permanent residence

East Baton Rouge Parish Gd Debtor 1 only

County Q) Debtor 2 only

2) Debtor 4 and Debtor 2 only Q Check if this is community property
CO) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What Is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO Single-family home the amount of any secured claims on Schedule D:
() Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

() Condominium or cooperative

1.2.
Street address, if available, or other description

 

Current value of the Current value of the

 

 

 

 

 

 

C] Manufactured or mobite home entire property? portion you own?
OC and $ $
CQ) investment property
On Describe the nature of your ownership
City State ZIP Code Q imeshare interest (such as feo simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Cd Debtor 4 only
County () Debtor 2 only
() Debtor 1 and Debtor 2 only ) Check if this is community property
Cd At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 4 of 58
LaVar

Middle Name

Rasheem

First Name

Debtor 1 Finley

Case number (if known),
Last Name

What is the property? Check all that apply.
13. O Single-family home
‘Street address, if available, or other description O Duplex or multi-unit building
C) Condominium or cooperative

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the

 

 

 

 

 

 

() Manufactured or mobile home entire property? portion you own?
O) Land 5 $
C2 investment property

City State ZIP Code (OQ Timeshare Describe the nature of your ownership
Q interest (such as fee simple, tenancy by

Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
0) Debtor 1 only

County

Q) Debtor 2 only
U) Debtor 1 and Debtor 2 only
C1] At least one of the debtors and another

CJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 108,572.00
you have attached for Part 1. Write that number here. ............... cee cee cece eee eee eee een eceesueeeesuesneeeeeesuseeeeeueenseeaens > as |

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

UO No
Wd Yes
3.1, Make: Ford
Model: Focus
Year: 2017
39005

Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
i debtor 1 only

C3 Debtor 2 only

() Debtor 1 and Debtor 2 only

Cd At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
OQ] debtor 1 only

Q Debtor 2 only

CI Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

CO) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 12,032.00 , 12,032.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 5 of 58

 

Who has an interest in the property? Check one.

Debtor1  Rasheem LaVar Finley
First Name Middle Name
3.3. Make:
Model: Q) Debtor 4 only
QO) Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

(I Debtor 1 and Debtor 2 only
(C1 At least one of the debtors and another

C) Check if this Is community property (see
instructions)

Who has an interest in the property? Check one.

U Debtor 1 only

() Debtor 2 only

Cd Debtor 1 and Debtor 2 only

CO) At least one of the debtors and another

QC) Check if this is community property (see
instructions)

Case number (it known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
UO) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that mumber Mere ooo... ccc ccc ceccssecssesesssesesscsevcavcevcevenccenesnessecsecanecsesursarsnesanenesassasenessneaseneenes >

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

CI Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CO) Debtor 1 only

C) Debtor 2 only

Cl Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

12,032.00

page 3

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 6 of 58

Debtor1  Rasheem LaVar Finley

Case number (if known),
Firat Name Middle Name Last Name

 

Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
QO) No
Q Yes. Describe......... Washer Dryer , Bed *2, Couch

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

O) No
Wd Yes. Describe......... wii, dvd player, jvc 32 inch, iphone 6

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
t@ No

CO) Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(@ No
C) Yes. Deseribe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

W No
CJ Yes. Describe..........

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

QO) No
WW Yes. Describe.......... every day clothes, 2 jackets

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
td No

CO) Yes. Describe...........
13. Non-farm animals

Examples: Dogs, cats, birds, horses

(4 No
C) Yes. Describe...........

14, Any other persona! and household items you did not already list, including any health aids you did not list

(2 No
Cl Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber Mere ooo... cece cece ccccscsesscusssseceususesseesseussseuesousesscsssessieveassvessesescavaasssvssssvsssenesucsuvssssecaravenseeeases

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

§ 500.00

§ 175.00

§ 150.00

 

 

s_ «25.00

 

page 4

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 7 of 58

Rasheem
First Name

Debtor 1

LaVar

Middle Name Last Name

| Part 4: | Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16.Cash

W No

17. Deposits of money

Oi No
7 i

18. Bonds, mutual funds, or publicly traded stocks

a No
OD Yes.

Finley

Case number (if known),

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

an LLC, partnership, and joint venture

W No

UO) Yes. Give specific
information about
THEM... eect

 

 

or exemptions.
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Institution name:
17.1, Checking account: Capital one $ -100.00
17.2. Checking account: Chime Bank $ 0.00
17.3. Savings account: Capital One $ 0.32
17,4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
Name of entity: % of ownership:
0% % $
0,
0% % 5
0% % 5

Official Form 106A/B

 

Schedule A/B: Property

page 5
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 8 of 58

Debtor 1 Rasheem LaVar Finley

Case number (it known)
First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

Q) Yes. Give specific issuer name:
information about
them... $

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
OC) No

A Yes. List each
account separately. Type of account: Institution name:
401(k) or similar pian; _Vangaurd 1,700.00

Pension plan:

 

IRA:

 

Retirement account:

Keogh:

 

Additional account:

 

Additional account:

fA FH FF Ff Ff HF

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

OC No

a YES oe ecceeeresetenees Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

Water: Baker Utilities

Rented furniture:

 

50.00

 

Other.

A Ff fF fF FH Ff Ff Ff tf

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
J No

CB YeS vce — Issuer name and description:

 

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 9 of 58

Debtor1  Rasheem LaVar Finley

Case number (if known).
First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

W No

ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

C) Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

QO Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Wi No

Q Yes. Give specific
information about them.... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
W No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ........ eee

Federal:

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

QO) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
@ No
QO) Yes. Give specific information............... ;

Official Form 106A/B Schedule A/B: Property page 7
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 10 of 58

Debtor1  Rasheem LaVar Finley

Case number (it known)
First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

C) Yes. Name the insurance company

" < Company name: Beneficiary:
of each policy and list its value. ..

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

QO) Yes. Give specific information. .............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No

CQ Yes. Describe each claim. .............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

OC) Yes. Describe each Claim. .............0.00

35, Any financial assets you did not already list

W No

C1 Yes. Give specific information............

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mummber Mere ooo ce ccc ccecesceesecoesensanaveveusu uns susususussanenssuavavesesesesusnavsesseieinsnaasasesseenesssenenesececeveene »>

 

5 1,650.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
W No. Go to Part 6.
C) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

W No
Cl Yes. Describe.......

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

(2 No
C2 Yes. Describe.......

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 8
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 11 of 58

Debtor1  Rasheem LaVar Finley

Case number (if known),
First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

O) Yes. Describe.......

41. Inventory
WJ No
UO) Yes. Describe.......

42. Interests in partnerships or joint ventures

Wf No

UI) Yes. Describe.......

%
%
%

 

 

43. Customer lists, mailing lists, or other compilations
Wd No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QO) No
(C) Yes. Describe........

44. Any business-related property you did not already list
Wd No

() Yes. Give specific
information .........

 

Name of entity: % of ownership:

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that mumber Mere ooo cc cccccccsssesessesssssesesssssesssssessnsusssssussssuesssusisssusssssnsssssutesseuensseesesessasaersaseessersasees DD

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

Pm fF fh Ff Fh

 

 

0.00

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Qd No. Go to Part 7.
C] Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

(J No
CD Ves icississcsseszcues

Official Form 106A/B Schedule A/B: Property

page 9

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

0.00

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32

Debtor1  Rasheem LaVar Finley

Case number (if known),
First Name Middle Name Last Name

48. Crops—either growing or harvested

W No

C) Yes. Give specific
information. ............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

7

50. Farm and fishing supplies, chemicals, and feed

No
CD Ves ncceceeeeesssen

51. Any farm- and commercial fishing-related property you did not already list
No

Cl Yes. Give specific
information. ............

Page 12 of 58

 

 

 

 

 

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 0.00
for Part 6. Write that mumber Were oo... ccccccsscccssesssesssessssssssssssvacssneessverssnaessnsensnneaneessevensvessecsasavesssueecraveneeesesavessessseteessescees SD
Describe All Property You Own or Have an Interest in That You Did Not List Above
§3. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
W No
C) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... oo cc ccccsccceccsccsccssesssveeessseeesees SD 0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, We 2. ccccecccccsssesssssssesessvessssessvvesvessnvesnsevarsvesssucsasenassveceassnseesevecees > 108,572.00
56. Part 2: Total vehicles, line 5 $ 12,032.00
57. Part 3: Total personal and household items, line 15 $ 825.00
58. Part 4: Total financial assets, line 36 $ 1,650.00
59. Part §: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $
61. Part 7: Total other property not listed, line 54 +s
62. Total personal property. Add lines 56 through 61. ............<.000.. $ 14,507.00, Copy personal property total » +§ 14,507.00
63. Total of all property on Schedule A/B. Add line 55 + lime 62.-.ccccccccccccssccsccscsssessssssisersusssrvensssssssvssessssisesissssvasee 123,079.00

Official Form 106A/B Schedule A/B: Property

 

 

page 10

 

 

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32

Fill in this information to identify your case:

Debtor 1 Tash 00 LVar Fee

 

FirstName * Name Last Name a

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: _Midde vistrict of Lopssto Na

Case number
(if known)

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Page 13 of 58

Q] Check if this is an
amended filing

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One

any additional pages, write

way of doing so is to state a

specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. “~.. of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
U) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief an Drirnacr esdene 3 | Oo oy Os
description: § J \e j
Line from 100% of fair market value, up to
Schedule A/B: ( ‘ | any applicable statutory limit

Seseription: CSenbalS $ asd Us

Line from \ 0 Wyt0% of fair market value, up to

 

 

Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from ©) 100% of fair market value, up to
Schedule A/B: ____ any applicable statutory limit

Specific laws that allow exemption

eska D>

Homestaal CremPhar

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

OG) No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C) No
Q) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt

page 1 of a
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 14 of 58

Debtor 1

 

First Name Middle Name Last Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

Case number (if known),

Amount of the exemption you claim

Check only one box for each exemption

 

L) 100% of fair market value, up to

 

Cd 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

 

C1 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

LL) 100% of fair market vatue, up to

 

C) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

(2) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

Schedule A/B
Brief
description: $ Os
Line from . oT
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $. Os
Line from . on
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from . ao
Schedule A/8: ——— any applicable statutory limit
Brief
description: $ Og
Line from . on
Schedule A/B: —___ any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: ——_ any applicable statutory limit
Brief
description: $. Os
Line from . a
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from . ot
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from . a
Schedule A/B: — any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

page 2_ of A
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 15 of 58

Fill in this information to identify your case:

Rasheem

Firat Name

LaVar

Middle Name

Finley

Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Louisiana

Case number
(If known)

 

 

Q) Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?

C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

| Part 1: | List All Secured Claims

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral claim if any
Progressive Leasing Describe the property that secures the claim: 3 284.78 § 284.78 $
Creditor's Name .
256 West Data Dr Furniture lease
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Draper UT 84020 © unliquidated
City State ZIP Cade WH Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Ff Debtor 1 only Pf An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
O) debtor 4 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another C1 Judgment lien from a lawsuit
C1 Other (including a right to offset)
QO) Check ff this claim relates to a
community debt
Date debt was incurred 11/22/0201 Last 4 digits of account number _1 5 4 2
L22| Gateway Mortgage Describe the property that secures the claim: s__ 108,572.00 s 108,572.00 5

 

Creditor's Name

244 South Gateway Placke

 

 

Number Street
Jenks Ok 74037
City State ZIP Code

 

Who owes the debt? Check one.

Ww Debtor 1 only

C2 Debtor 2 only

(2 Debtor 1 and Debtor 2 onty

O2 Atleast one of the debtors and another

() Check if this claim relates to a
community debt

Date debt was incurred 08/04/0201

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

As of the date you file, the claim is: Check all that apply.
wt Contingent

Q1 unliquidated

QO Disputed

Nature of lien. Check all that apply.

| An agreement you made (such as mortgage or secured
car loan)

QO Statutory lien (such as tax lien, mechanic's lien)

QO Judgment lien from a lawsuit

QO other (including a right to offset)

Last 4 digits of account number_ 8 1 2 3

tn p—108.856.78 |

page 1 of 2__
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32

Page 16 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Rasheem LaVar Finley Case number (i known)
Firat Name Middie Name Last Name
Additional Page —. f= eae F aa oe an
; mount of claim alue of collatera insecure:
WUE After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion
by 2.4, and so forth. value of collateral. claim If any
2.3 Santander Describe the property that secures the claim: $ 13,132.59 $. 13,132.59 $
Creditor’s Name
PO Box 660633 Auto
Number Street
As of the date you file, the claim is: Check all that apply.
Dallas TX 75266 w Contingent
City State ZIP Code Q Unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
wt Debtor 1 only w An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
0 Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another OQ) Judgment lien from a lawsuit
(J other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 04/08/0201 Last 4 digits of account number_9 7 9 8
JTH Ile. Describe the property that secures the claim: $ 10,316.89 $ $ 0.00
Creditor’s Name
1 american pl 23rd floor ro
Namabar Sia Lawsuit judgment
PO Box 3197 As of the date you file, the claim is: Check all that apply.
C2 Contingent
Baton Rouge LA 70821 (2 untiquidated
City State ZIP Code ww Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
w Debtor 1 only wf An agreement you made (such as mortgage or secured
Ww Debtor 2 only car loan)
wt Debtor 1 and Debtor 2 only CQ Statutory lien (such as tax lien, mechanic’s lien)
Ff At least one of the debtors and another od Judgment lien from a lawsuit
QO Check if this claim relates to a C1 Other (including a right o offset)
community debt
Date debt was incurred 01/16/0201 Last 4 digits of account number _O_ 0 0 1
World Acceptance Corp Describe the property that secures the claim: $ 925.00 5 525.00 5
Creditors Name
PO Box 6429 tvs
Number Street
As of the date you file, the claim is: Check ail that apply.
Greenville Sc 29606 & Contingent
City Stale__ZIP Code QO) unliquidated

Who owes the debt? Check one.

wf Debtor 1 only

QO) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

O) Check if this claim relates to a
community debt

Date debt was incurred 01/16/0201

Add the dollar value of your entries in Column A on this page. Write that number here: $
If this is the last page of your form, add the dollar value totals from all pages.

Write that number here:
Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Q Disputed
Nature of lien. Check all that apply.

OC) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

wi Other (including a right to offset) right to offset

Last 4 digits of account number O O O 1

         
  

132,831.26

ls 122,831.60

  

 

page2_of 2_
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 17 of 58

Fill in this information to identify your case:

 

Lavar
Middie Name

Rasheem

First Name

Finley

Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Louisiana

Q) Check if this is an
amended filing

Case number
(If known)

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

UL) No. Go to Part 2.

wi Yes.

 

 

 

 

 

 

 

 

 

 

 

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, jist that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total claim Priority Nonpriority
amount amount
2.1 . .
Internation Revenue Services Last 4 digits of accountnumber 8 1 9 9 831420568 8. 31.420 56
Prionty Creditors Name TO
PO Box 409101 When was the debt incurred? 12/30/2017
Number Street
As of the date you file, the claim is: Check all that apply
Ogden UT 84409 | Gontingent
City State ZIP Code ontingen
; Q unliquidated
Who incurred the debt? Check one. OQ disputed
“ Debtor 1 only
O) Debtor 2 only Type of PRIORITY unsecured claim:
q Debtor 1 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another a Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
No O) other. Specify
QO) Yes
2 | State of Lousiana Last 4 digits of account number 8 1 9 9 $ 10,868.77 $ $ 10,868.77

Priority Creditors Name
617 3rd st When was the debt incurred?
Number Street

Official Form 106E/F

 

 

As of the date you file, the claim is: Check all that apply

Baton Rouge LA 70802 C) Contingent
City State ZIP Code Unliquidated
Who incurred the debt? Check one. CQ Disputed

“ Debtor 1 only

C) Debtor 2 only

Cd Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt
Is the claim subject to offset?

a No
UO) ves

Type of PRIORITY unsecured claim:
OC) Domestic support obligations
wf Taxes and certain other debts you owe the government

CQ) Claims for death or personal injury while you were
intoxicated

CQ Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of 7
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 18 of 58

Rasheem Lavar

First Name

Debtor 1
Middle Name

Last Name

Finley

Case number (if known)

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Neuromedical Center Clinic

 

Priority Creditor's Name

 

 

 

PO Box 98509

Number Streat

Baton Rouge LA 70884
City State ZIP Code

Who incurred the debt? Check one.

wf Debtor 1 only

C) Debtor 2 only

CI Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

!s the claim subject to offset?

rf No
OC) Yes

Ashford University

 

Priority Creditors Name

8620 Spectrum Center BLVD.

 

 

 

Number Street
San Diego Ca 92123
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

O) Debtor 2 only

(3 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

u No
C] Yes

ITI Technical College

Priority Creditors Name

13944 Airline Hwy

 

 

 

Number Street
Baton Rouge LA _ 70817
City State ZIP Code

Who incurred the debt? Check one.

mf Debtor 1 only

QO] Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

wl No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Tota! claim Priority Nonpriority
amount amount
Last 4 digits of account number _1_ a 87 ¢ 410.93 s__410.93

05/09/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
QO Unliquidated
QO Disputed

Type of PRIORITY unsecured claim:

C) Domestic support obligations
C) Taxes and certain other debts you owe the government

Q) Claims for death or personal injury while you were
intoxicated

Other. Specify Medical Bills

Last 4 digits of account number 8 1 9 9 s_2,962.90 5 2,962.9C 5

08/10/2015

When was the debt incurred?

As of the date you file, the claim is: Check all that apply,

| Contingent
O) unliquidated
a Disputed

Type of PRIORITY unsecured claim:

O) Domestic support obligations
C) Taxes and certain other debts you owe the government

Q) Claims for death or personal injury while you were
intoxicated

bf other. Specify_Medical, Dental

Last 4 digits of accountnumber 8 1 9 9 $1,664.59 51,664.5¢ 5

05/20/2010

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
U Disputed

Type of PRIORITY unsecured claim:

O) Domestic support obligations
Taxes and certain other debts you owe the government

Q) Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

page of 7_
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 19 of 58
Debtor:  Rasheem Lavar Finley

Firet Name Middle Name Last Name

| Part 2: I All of Your NONPRIORITY Unsecured Claims

Case number (if known),

3. Do any creditors have nonpriority unsecured claims against you?

() No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

fa | Transfinancial Companies

Nonpriority Creditors Name

 

 

PO Box 80103

Number Street

Baton Rouge La 70898
City State ZIP Code

Who incurred the debt? Check one.

w Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
1 No
a Yes

he | American Express

 

Nonpriority Creditors Name

 

PO Box 981537

Number Street

El Paso TX 79998
City State ZIP Code

 

Who incurred the debt? Check one.

a Debtor 1 only

O) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

Cd Atleast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

ke | Grand Family Dentist

Nonpriority Creditors Name

 

 

5422 Jones Creek Rd.

Number Street

Baton Rouge LA 70817
City State ZIP Code

Who incurred the debt? Check one.

@ Debtor 4 only

Qi Debtor 2 only

() Debtor 1 and Debtor 2 only

Cd Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

7 | No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number oO 3 4 9 5 56.00

When was the debt incurred? 05/13/2014

As of the date you file, the claim is: Check all that apply.

Q Contingent
Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
WW other. Specify_loan

Last 4 digits of account number 3 5 4 $. 1,200.53

8
When was the debt incurred? 07/01/2018

As of the date you file, the claim is: Check all that apply.

Y Contingent
QO Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts
Wf other. Specity_Personal Loan

Last 4 digits of accountnumber 9 7 0 _1

$ 7,598.48
When was the debt incurred? _09/02/2016 TT

As of the date you file, the claim is: Check all that apply.

O) Contingent
Pf Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other similar debts

(Wf other. Specity_Medical Bill

page3_of 7 __
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 20 of 58

Debtor 1 Rasheem Lavar Finley

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
44 i Last 4 digits of accountnumber 8 8 2 6
Capital One 9 +44 3 880.26
Nonpriority Creditors Name
PO Box 60599 When was the debt incurred? 03/28/2018
name Sues As of the date you file, the claim is: Check all that appl
City of Industry CA 91716 youre: , PR'y
City State ZIP Code ( Contingent
A Unliquidated
Who incurred the debt? Check one. O Disputed
YV Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only 2 Student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
CO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 64 other. specify Personal Loans
I No
Q] ves
Chase Auto Finance Last 4 digits of account number 2. 5 O 6. s_ 7,772.00
Nonpriority Creditors Name
When was the debt incurred? 05/01/2016
PO Box 901003 meu
Number Street As of the date you file, the claim is: Check all that appl
. : at a ;
Fort Worth TX 76101 y onan epey
City State ZIP Code | Contingent
QO) unliquidated
Who incurred the debt? Check one. O disputed
| Debtor 1 only
O Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O check if this claim is for a community debt you did not report as priority claims -
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specify Auto Loan balance
7, f No
QO) Yes
7 517,124.30
Navient Last 4 digits of account number 38 8 2 6
Nonpriority Creditors Name
PO Box 9500 When was the debt incurred? 02/01/2016
Numbe Street
Wilkes-Barre PA 18773 As of the date you file, the claim is: Check all that apply.
Ciy State ZIP Code Ui contingent

Who incurred the debt? Check one.

UV Debtor 1 only

C) Debtor 2 only

Cd Debtor 1 and Debtor 2 only

() At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

ww No
QO) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

QO) unliquidated
oO Disputed

Type of NONPRIORITY unsecured ciaim:

wi Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O21 Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify,

page4_ of 7
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 21 of 58

Debtor 4 Rasheem Lavar Finley

Case number (if known)
First Name Middte Name Last Name

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

Souther Credit Recovery INC. On which entry in Part 4 or Part 2 did you list the original creditor?

Name

3228 6th St Line 2.5 of (Check one): WM Part 1: Creditors with Priority Unsecured Claims
Number Street

QO Part 2: Creditors with Nonpriority Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. L 8 19 9
Metairie LA 70002 ast 4 digits ofaccountnumber 9° ' YY ov
City State ZIP Code
Williams and Fudge On which entry in Part 1 or Part 2 did you list the original creditor?
Name
300 Chatham Ave Line 2.4 of (Check one): (fl Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Rock Hill SC 29730 Last 4 digits of account number 6 6 4 3.
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q] Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Coda
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OQ Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
7 On which entry in Part 1 or Part 2 did you fist the original creditor?
ame
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Numbei Street
mer ree QO Part 2: Creditors with Nonpriority Unsecured
Claims
City Slate FIP Code Last 4 digits of accountnumber_

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims paged _ of 7
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 22 of 58

Debtor 1 Rasheem Lavar Finley

First Name Middie Name Last Name

Case number (if known).

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
47) Last 4 digits of br 8 19 9
Nissan Motor Acceptance ast 4 digits of account number Dl 2 2 $11,011.00
Nonpriority Creditor's Name
PO Box 660360 When was the debt incurred? 09/31/2018
Number Street
As of i im is: .
Dallas T™ 75266 8 of the date you file, the claim is: Check all that apply
City State ZIP Code @ contingent
1 unliquidated
Who incurred the debt? Check one. OD bisputea
“ Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims -
CQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify Auto Loan
| No
O) Yes
' e195
Nissan Motor Acceptance Last 4 digits of accountnumber 8 1 9 Q $35,015.00
Nonpriority Creditor's Name
When was the debt incurred? 02/20/2019
PO Box 660360
Number Street As of the date you file, the claim is: Check all that appl
: : eck a jat a 4
Dallas TX 75266 y pe
iy State ZIP Code WU contingent
, Q Unliquidated
Who incurred the debt? Check one. ©) bisputed
| Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O) Check if this claim is fora community debt you did not report as priority calms
C1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specify_ Auto Loan balance
wa No
QO) Yes
5375.00

Vinci Oral and Facial Surgery

Nonpririty Creditors Name

7225 Jefferson Hwy

 

Number Street
Baker LA 70714
City State ZIP Code

 

Who incurred the debt? Check one.

U Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

O) No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 3 ft 4 &
When was the debt incurred? 06/08/2017

As of the date you file, the claim is: Check ail that apply.

U Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts
4 Other. Specify Medical

pageS of 6
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 23 of 58

Debtor 1 Rasheem Lavar Finley

Firat Name Middie Name Last Name

ad the Amounts for Each Type of Unsecured Claim

Case number (if known)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
alia 6b. Taxes and certain other debts you owe the
government 6b. $ 42,289.33
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +4 $ 4,627.49
6e. Total. Add lines 6a through 6d. 6e.
7 46,916.82
Total claim
Total claims 6f. Student loans 6f. 5 17,124.30
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0
claims 6g. $ .00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. gs 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 64,319.20
6j. Total. Add lines 6f through 6i. Gj. 5 81,443.20
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page /_ of 7
Case 19-10706 Doc4 _ Filed 06/17/19

Fillin this information to identify your case:

Debtor Rasheem LaVar Finley

First Name Middle Name Last Name
Debtor 2

Entered 06/17/19 14:32:32 Page 24 of 58

 

(Spouse If filing) First Name Middie Name Last Name
United States Bankruptcy Court for the: Middle District of Louisiana

Case number
(If known)

 

 

C) Check if this is an

 

Official Form 106G

amended filing

Schedule G: Executory Contracts and Unexpired Leases 12145

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

(A No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
() Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

2.1

State what the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 25 of 58

Fill in this information to identify your case:

Debtor 4 Rasheem LaVar Finley

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number
(If known)

 

 

L) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wi No

C) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

O No. Goto line 3.
| Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

OC) No

wi Yes. In which community state or territory did you live7Lousiana . Fillin the name and current address of that person.

Jonas Jackson Finley
Name of your spouse, former spouse, or legal equivalent

 

PO Box 702

Number Street

Lost Hills CA 93249
City State ZIP Code

 

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Cofumn 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
Q) Schedule D, line
Name
Q Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
3.2
QO) Schedule D, line
Name
() Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
3.3
QO) Schedule D, line
Name
QO) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 26 of 58

Fill in this information to identify your case:

 

 

 

Debtor 4 Rasheem LaVar Finley
First Name Middie Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Louisiana

Case number Check if this is:

(If known)
() An amended filing

(2 A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wu? DDI YY
Schedule I: Your Income 4215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status WZ Employed Q) Employed
employers. CU Not employed C) Not employed

include part-time, seasonal, or

self-employed work. :
poy Occupation Exec. Customer Resoultion Spec

Occupation may include student
or homemaker, if it applies.

Employer’s name Cox Communications

Employer’s address 7401 Florida Bivd
Number Street Number Street

 

 

 

Baton Rouge LA 70806
City State ZIP Code City State ZIP Code

 

How long employed there? 10 years 10 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 4 460.53

 

 

$
3, Estimate and list monthly overtime pay. 3. +5 0.00 +5
4. Calculate gross income. Add line 2 + line 3. 4. | $_ 4,460.53 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 27 of 58

 

Debtor 4 Rasheem LaVar Finley
First Name Middle Name Last Name
Copy lime 4 Were... cccecsssesseesesssessecscssssscsssesssessecssessseasssessnsaessnsstsetsnnenes > 4,

5. List all payroll deductions:

5a.
5b.
5c.
5d.
5e.
5f.
5g.
5h.

Tax, Medicare, and Social Security deductions Sa.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 5c.
Required repayments of retirement fund loans §d.
Insurance 5e.
Domestic support obligations 5f.
Union dues 5g.
Other deductions. Specify: Garnishment 5h.

 

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e+5f+5q+5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

8a.

8b.
8c.

8d.
8e.

8F.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

Interest and dividends 8b.

Family support payments that you, a non-filing spouse, or a dependent
regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
Unemployment compensation 8d.
Social Security 8e.

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 8h.

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

11. State all other regular contributions to the expenses that you list in Schedule J.

Case number (if known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

QO) Yes. Explain:

No.

 

For Debtor 1 For Debtor 2 or
non-filing spouse _
$__4,460.53 $
$___ 796.10 $
$ $
r 105.77 $
$ 25.00 $
$124.24 $
$ $
$ $
+35 858.56 +35
$2,705.77 $
$2,282.45 $
$ $
$ $
$ $
$ $
$. $
+$ +$
$ 0.00 $
g _2,282.45]4] = s
11.4% §$
12 ; 2,282.45
Combined

monthly income

 

 

 

 

Official Form 1061 Schedule J: Your Income

page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 28 of 58

 

Filt in this information to identify your case:

Debtor 1 Rasheemn haVar Em feu

 

 

First Name Middle Name Last Name Check if this is:
Debtor 2 .
(Spouse, if filing) First Name Middie Name Last Name Q An amended filing
\ e. OA supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of J au 2/ang expenses as of the following date:

Case number wMy DD) YYYY
(if known) MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

Wo. Goto line 2.

OC) Yes. Does Debtor 2 live ina separate household?

O) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? No
Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 and C} Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... eee

 

 

Do not state the dependents’ 4 No
names. Yes

OQ No
OC) Yes

C3 No
OQ) Yes

QO) No
O Yes

CO No
O) Yes

 

 

 

 

 

3. Do your expenses include aK
expenses of people other than

yourself and your dependents? O1 Yes

are Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule /: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and ae 4, oo
any rent for the ground or lot. 4, $

If not included in line 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. 3.
4d. Homeowner's association or condominium dues 4d. $.

Official Form 106J Schedule J: Your Expenses page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 29 of 58

Debtor 1

13.

14.

15.

16.

17.

18.

19.

20,

Official Form 106J

 

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans

Utilities:
6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known),

6a.
6b.
6c.

6d.

12.
13.

14,

15a.
15b.
18c.
15d.

16.

17a.

17b.

17c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

20a.
20b.
20c.
20d.

20e.

Your expenses

$

 

 

S$
$ 1 60

$ 00

AFA Ff Ff ff

page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 30 of 58

Debtor 1 Case number (# known).
First Name Middle Name Last Name

21. Other. Specify: 21. ¥§$

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 2a | gs QS 0

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $

22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ a a Ss OQ

 

 

 

23. Calculate your monthly net income. ; s7
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. § a 3 A -
23b. Copy your monthly expenses from line 22c above. 23b. —$§ a A SO. 0 ©

23c. Subtract your monthly expenses from your monthly income. 4 a uf Ss
The result is your monthly net income. 23c. § ‘

 

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No

Q Yes. | Explain here: No Changes —
CkPeck|

|
|

Official Form 106J Schedule J: Your Expenses page 3
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 31 of 58

Fill in this information to identify your case:

Debtor 1 A nhee in Ls Var En ler

 

 

 

First Name Middle Name Last Name )
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number
(If known)

 

QC] Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42116

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No

UL] Yes. Name of person, . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

xbo on oS x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Clo (t [Do|4 Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 32 of 58

Fill in this information to identify your case:

Debtor 1 “MN len

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
{If known)

 

 

 

Official Form 107

Q) Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

(3 Married

Dot married

2. During the last 3 years, have you lived anywhere other than where you live now?

OQ) No
Bes List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2:
lived there

O Same as Debtor 1

From 3| | lz
To | [df 2 Number Street

. o~:

umber Street

 

Dates Debtor 2
lived there

Q) same as Debtor 1

From
To

 

Yoon Pag LA FExoo

 

State ZIP Code City

QO Same as Debtor 1
From dles|e” sar Sweet
To oYo L2a| umber ee

Fb (akelancl Dr.

Number Street

 

State ZIP Code
() same as Debtor 1

From
To

 

 

VoD guy Lh “apo

City ” State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, |\daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OC No
WVes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income
Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 33 of 58

Debtor 1 (Casheun Lalor Ein le, Case number (if known),

Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
O No
es. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross Income Sources of income Gross income
Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
From January 4 of current year until O woes. commissions, $ SO A((.® oO Fines, commissions, $
the date you filed for bankruptcy: onuses, Ups ones! hes
QO Operating a business oO Operating a business
. QO Wages, commissions, ages, commissions,
For last calendar year: Qo | z bonuses, tips 5 g aT. dO bonuses, tips $
(January 1 to December 31, mm O Operating a business O Operating a business
For the calendar year before that: OQ Wages, commissions, o WKcces, commissions,
/ © bonuses, tips $ G 4 QS: bonuses, tips $
(January 1 to December 31, Aol?) C] Operating a business CG) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

we source and the gross income from each source separately. Do not include income that you listed in line 4.

No
C) Yes. Fill in the details.

| Debtor 41 || Debtor 2
Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, )
YYYY

 

 

 

For the calendar year before that:
(January 1 to December 31, )
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 34 of 58

Debtor 1 een LaVoc i A lew Case number (if known),

First Name Middle Name Last Name D)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

O) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
UO No. Go to line 7.
() Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Qves. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
CJ No. Go to line 7.
Ves. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe Was this payment for...
payment

5 eR! Ie
Creditor's N' i S : ls efe.30 ‘ foe 008 ° Coons

O) car
ud Sacts oabass Ol 07 elbadg OQ) credit card

OQ) Loan repayment

() suppliers or vendors
owls Nie Weert Suppl d

 

 

 

 

 

City State ZIP Coda CQ) other
$ § | Mortgage
Creditors Name
Q) car
Number Street QO Credit card

 

QO Loan repayment

 

Q Suppliers or vendors

 

 

 

 

Gily Stale ZIP Code C1 other
$ $ U) Mortgage
Creditors Name
QO Car
Number Streat CO credit card

©) Loan repayment

 

Q Suppliers or vendors

C) other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 35 of 58

Debtor 1

jt Name

Emle

Case number (i known),
Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

We child support and alimony.
No

C0 Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still. Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an Insider?

Include payments on debts guaranteed or cosigned by an insider.

wee

O) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still. Reason for this payment
payment paid owe Include creditor's name
Insider's Name § 7
Number Street
City State ZIP Code
$ 3
Insider's Name
Number Street
City State ZIP Code

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 36 of 58

Debtor 1 Qcelresn LaVas Fi A { & ) Case number {i known)
Name Middle Name Last Name SA

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

 

 

 

 

 

 

 

 

No
CL) Yes. Fill in the details.
Nature of the case Court or agency Status of the case
Casetile Court Name QO Pending
O) on appeal
Number Street C) concluded
Case number
City State ZIP Code
Case title Court Name O Pending
OC) on appeal
Number Street OO Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

QC) No. Goto line 11.
Yes. Fill in the information below.

 

 

Describe the property Date Value of the property
. Audonmnds. (e, |
Vissan Mebe PocePrne 09 [asbl4 35 aap.
Po Pox War bo
Number Street Explain what happened

(Froperty was repossessed.
QO Property was foreclosed.

Dad las TK CL) Property was garnished.

 

 

 

 

 

 

 

City State ZIP Code QO Property was attached, seized, or levied.
Describe the property Date Value of the property
3
Creditors Name
Number Street
Expiain what happened
() Property was repossessed.
C] Property was foreclosed.
City State ZIP Code U Property was garnished.
C) Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 37 of 58

Debtor 1 Vocheren Lalor EM en Case number (if known),

 

First Name "Middle Name Last Name D

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
ae or refuse to make a payment because you owed a debt?
N

oO
C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX— __

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

C) No
OU Yes

Ee List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

0
Q) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

 

 

 

$
Person to Whom You Gave the Gift

3
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

3
Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 38 of 58

Debtor 4 CoS harre LaVar En ley Case number (if known),

First Name Middle Name Last Name }

 

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wo

Q) Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
: _ $
Charity’s Name
$
Number Street
City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

a or gambling?
No

Q) Yes. Fill in the details.

Describe the property you lost and Describe any Insurance coverage for the loss Date of your Value of property
how the loss occurred ' : 5 loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 39 of 58

Firet Name Middle Name Last Name

Debtor 1 Re Seen Lo\our Fn iS Case number (if known)

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

 

 

Person Who Was Paid

$
Number Street

$
City State ZIP Coda

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Oro

CD Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street $.
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
ae gifts and transfers that you have already listed on this statement.
No
Q Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Coda

Person’s relationship to you

 

Person Who Recsived Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 40 of 58

Debtor 1 Rashem La Vor

First Name Middie Name

Fi Ne
Last Name S)

Case number (if known),

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you

oO
O) Yes. Fill in the details.

Name of trust

are 9 beneficiary? (These are often called asset-protection devices.)
N

Description and value of the property transferred

 

Date transfer

was made

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

No
©) Yes. Fill in the details.

Last 4 digits of account number Type of account or

Instrument

 

Name of Financial Institution

XXXX=— Q Checking

 

Number Street

Q Savings
Q Money market

 

Q Brokerage

 

City State

ZIP Code QO Other

Q Checking

 

Name of Financlal Institution

QO Savings

 

Number Street

O Money market
Q Brokerage

 

Q Other.

 

City State

oO
C) Yes. Fill in the details.

ZIP Code

Who else had access to it?

 

Name of Financlal Institution

 

 

Number Street

 

Number Street

 

 

Clty State ZIP Code

 

 

City State

Official Form 107

ZIP Code

Date account was
closed, sold, moved,
or transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
secusities, cash, or other valuables?

Describe the contents

Statement of Financial Affairs for Individuals Filing for Bankruptcy

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit untons,
we houses, pension funds, cooperatives, associations, and other financial institutions.

Last balance before
closing or transfer

Do you still
have it?

UC) No
OQ) Yes

page 9

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 41 of 58

neviorr VOSh | yp \ivr Fehlex

Case number (if known),
First Name Middle Name Last Name_/

22. we stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have It?
OQ) No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CltyState ZIP Code

 

 

Clty State ZIP Code

a Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hojéin trust for someone.

No
Cd Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

 

Numb Street
Number Street

 

 

 

City State ZIP Code
City State ZIP Code

Cit Give Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

u Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

a

C) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 42 of 58

First Name Middle Name Last Name

Debtor 1 Qasheen  al/or Em \e S Case number (if known)

26. any governmental unit of any release of hazardous material?
°

C) Yes. Fill in the details.

 

 

 

Governmental! unit Environmental law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

7 been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
C2) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status ofthe
case
Case title.
Court Name O Pending
O On appeal
Number Street QO Concluded
Case number City State ZIP Code

Give Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OC) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
OQ] An officer, director, or managing executive of a corporation

QO) An owner of at least 5% of the voting or equity securities of a corporation

2 No. None of the above applies. Go to Part 12.
QO) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

 

 

 

EIN; mL
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or !TIN.
Business Name

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 43 of 58

Debtor 1 Case number {if known).

 

First Name Middle Name Last Name

Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN: em
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

 

Clty State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

te)
QC) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud

in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

xP. SS «x

Signature of Debtor 1 Signature of Debtor 2

pate © all ] Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

Q) No
C] Yes

 

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?

Q) No

QC) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 44 of 58

Debtor 4 Rasheem LaVar Finley

Case number (if known).
First Name Middie Name Last Name

Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

BIN;
Number Street Name of accountant or bookkeeper Dates business existed

From To_
Clty State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

i No

C) Yes. Fill in the details below.

 

 

 

Date issued
Name MM/DD/YYYY
Number Street
City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x x

Signature of Debtor 1 Signature of Debtor 2

 

Date 09/24/2018 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

W No
QO) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
wf No

CI Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 45 of 58

Fill in this information to identify your case:

Check one box only as directed in this form and in
Form 122A-1Supp:

ever — asheen Laver Raley

First Name Middle Name LastName J

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Midtle District of hor MAANY

Case number
(If known)

 

me is no presumption of abuse.
2. The calculation to determine if a presumption of

abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A—2).

Cl] 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

  

 

 

Q) Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income 12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additiona! pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

| Part 1: | Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
Q) married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(] Married and your spouse is NOT filing with you. You and your spouse are:
) Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or

4 non-filing spouse
NST
2. Your gross wages, salary, tips, bonuses, overtime, and commissions §:

(before all payroll deductions). §

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $s §.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

 

 

 

 

filled in. Do not include payments you listed on line 3. $___ $
5. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) a

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, or farm $ roPls, $ $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $

Ordinary and necessary operating expenses —$ -$

Net monthly income from rental or other real property § § ory, $
7. Interest, dividends, and royalties $

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 46 of 58

 

 

Debtor 1 Case number (if known),
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oo. eeeseees

For you $

For your spouse te $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

$ $
Total amounts from separate pages, if any. +3 +g
11. Calculate your total current monthly income. Add lines 2 through 10 for each + - D
column. Then add the total for Column A to the total for Column B. Py (00. $ “13 200-2
Total current
monthly Income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from lIME 14... escesseesseeseseeeseesecsecatesnssssnsanssnearenteeseeeeenes Copy fine 11 here>

 

Multiply by 12 (the number of months in a year). 4 : 4
12b. The result is your annual income for this part of the form. 12b.
13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. Le
Fill in the number of people in your household. |

Fill in the median family income for your state and size of household. SILWUIGS  Weeseacousvosssscsesvosssvessensescosessscesocsceossssessesessssansnee 13. $ 3 3B , 5. 3 7

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

i4a.Q] Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

yn. Part 3.
14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

Signature of Debtor 1 Signature of Debtor 2

Date Ce/ IT /eo} / Date
MM/ DD /YYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 47 of 58

Fill in this information to identify your case:

Debtor 1 Radeon Lala Ein ty

Fust Name Middle Name Last Name J

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Wade District of _ (GUcGgian

Case number
{If known)

 

 

 

UO) Check if this is an amended filing

 

Official Form 122A—1 Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 

identify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
Individuals Filing for Bankruptcy (Official Form 101).

No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

C] Yes. Go to Part 2.

=] Determine Whether Military Service Provisions Apply to You

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

Wo. Go to line 3.

Q) Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
C) No. Go to line 3.

Cl) Yes. Go to Form 1224-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

3. Are or have you been a Reservist or member of the National Guard?
No. Complete Form 122A-1. Do not submit this supplement.
O) Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(4).

CI No. Complete Form 122A-1. Do not submit this supplement.
C) Yes. Check any one of the following categories that applies:

C) 1 was called to active duty after September 11, 2001, for at least If you checked one of the categories to the left, go to
90 days and remain on active duty. Form 122A-1. On the top of page 1 of Form 122A-1,
check box 3, The Means Test does not apply now, and
(J | was called to active duty after September 11, 2004, for at least sign Part 3. Then submit this supplement with the signed
90 days and was released from active duty on __________. Form 122A-1. You are not required to fill out the rest of

which is fewer than 540 days before | file this bankruptcy case. Official Form 122A-1 during the exclusion period. The

exclusion period means the time you are on active duty

or are performing a homeland defense activity, and for

O1 performed a homeland defense activity for at least 90 days, 540 days afterward. 11 U.S.C. § 707(b)(2)(D) (Ii).
ending on , which is fewer than 540 days
before | file this bankruptcy case.

CQ) tam performing a homeland defense activity for at least 90 days.

If your exclusion period ends before your case is closed,
you may have to file an amended form later.

 

 

 

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 48 of 58

Fill in this information to identify your case:

Debtor 1 asheenw, kK alac

t Name Middle Name
Debtor 2

EN |

LastName ~

eV)
7

 

{Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of

Last Name

Check the appropriate box as directed in

lines 40 or 42:

 

According to the calculations required by

this Statement:
1. There is no presumption of abuse.

Q) 2. There is a presumption of abuse.

 

Case number
(If known}

 

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation

 

QO) Check if this is an amended filing

coat

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional

Pages, write your name and case number (if known).

| Part 4: | Determine Your Adjusted Income

2. Did you fill out Column B In Part 1 of Form 122A-1?
No. Fill in $0 for the total on line 3.
C) Yes. Is your spouse filing with you?
C1 No. Go to line 3.
C) Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A—1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

Ano. Fill in 0 for the total on line 3.

(J Yes. Fill in the information below:

State each purpose for which the income was used Fill in the amount you

For example, the income is used to pay your spouse's tax debt or to support are subtracting from
people other than you or your dependents your spouse’s income

 

$,

 

+§

Total... cccccsceceesessreecsccnsscrersscnseserersecensentscccsnssenersasaseesecseeseneree $_O1 oD

 

4. Adjust your current monthly income. Subtract the total on line 3 from line 1.

 

1. Copy your total current monthly INCOME. 0.0... cesses ecseeceesesseeesereeeseeseeeseens Copy line 11 from Official Form 122A-1 here™...........

5 t4@.s3

Copy total here ............... > - 30:00

 

 

5 HH GasR,

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 1

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 49 of 58

Debtor 1 y ee L alal rn le 7 Case number (if known),

irstName * ~ Middle Name Last Name
Ee Calculate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified In the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A—1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-—1 is filled in.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return, r
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household.

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.
6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill if} g
in the dollar amount for food, clothing, and other items. $

7. Out-of-pocket health care allowance: Using the number of people you entered in line § and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a, Out-of-pocket health care allowance per person
; [o Qa

7b. Number of people who are under 65 \
xX

7c. Subtotal. Multiply line 7a by line 7b. $ { 6 0. oO Copy here> $ | 0 0. ©

People who are 65 years of age or older

7d. Out-of-pocket health care allowance per person §

7e. Number of people who are 65 or older x

7f. Subtotal. Multiply line 7d by line 7e. $ 0.00 Copy here> +§ 6, 0 O

 

 

7g. Total. Add lines 76 ANd 7E..ssscssssnsssotstsnsstietntisnistineintststatstststnuatesis s_100.°° | copy totat here> 5/0000

 

 

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 50 of 58

Debtor 1 Rash én Lav A V\ ty Case number (if known)

e Middle Name Last Name

 

 

Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities - Insurance and operating expenses
®@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form. -
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the a bo 2 pe
dollar amount listed for your county for insurance and operating EXPENSES. 0... esceseerecsesstseneseenetsesateessessseeseseessssess $ ’

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed God. 60
for your county for mortgage or rent EXPENSES... cesses ssesceentsetseseeertessesseesseessseseeee $__

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
Gakwan  Morkoneg s te. 50
J 99
$
+ ¢
c Repeat this
Total average monthly payment 3 TY 60 oPy —$ Thy, 86 amount on
hereD line 33a,
9c. Net mortgage or rent expense.
Subtract line 9b (total average monthly paymenf) from line 9a (mortgage or 5__O Pry $_ 6
rent expense). if this amount is less than $0, enter $0. : here
10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

(] 0. Go to line 14.
1. Go to line 12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 2 } Oo, o 0

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 3
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 51 of 58

Debtor 1 Laver f-M) ley Case number (if known),

FirstName “" Midde Name Last Name ]

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1: a 6| + Fo 7 Foc u S

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using IRS Local Standard, .0...0.......ccesssccsescsteccssstseecesseeees $__5 05.00
13b. Average monthly payment for ail debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
Santander Coamer St sO.
+ §
Repeat this
Total average monthly payment $ 3 (lg © Copy —$ Agly 4 S@ amount on
here> line 33b.
. . Copy net
13c. Net Vehicle 1 ownership or lease expense ( “oO 2 | Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. $ : expense
here... > s_| So.2I

 

 

 

 

Vehicle 2 Describe Vehicle 2:

 

 

13d. Ownership or leasing costs using IRS Local Standard. ........ cc cccessseescseteseetesessesees $

13e. Average monthly payment for afl debts secured by Vehicle 2.
Do not include costs for leased vehicles.

 

 

 

 

 

 

 

 

 

 

 

Name of each creditor for Vehicle 2 Average monthly
payment
$
+ §
Copy Repeat this
Total average monthly payment $ - amount on
9 yay here> $ line 33c.
. Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0. “a § expense
here... > $e
14. Public transportation expense: {f you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $

15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 4
 

Debtor 1 Dasheun Laver ry len Case number (if known)

Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 52 of 58

Firet Name Middle Name Last Name OD

Other Necessary Expenses _In addition to the expense deductions listed above, you are allowed your monthly expenses for

16.

17.

18.

19,

20.

21.

22.

23.

24,

the following IRS categories.

Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

Life insurance: The total monthly premiums that you pay for your own term life insurance. {f two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.

Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will fist these obligations in line 35.

Education: The total monthly amount that you pay for education that is either required:
® as a condition for your job, or
§ for your physically or mentally challenged dependent child if no public education is available for similar services.

Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

Additional health care expenses, excluding insurance costs: The monthly amount that you pay for heafth care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.

Payments for heaith insurance or health savings accounts should be listed only in line 25.

Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

 

$303. 7s

 

 

sBl9s.0?

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 5

 
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 53 of 58

Pe
Debtor 4 Rckreen be by ley Case number (if known),

First Name ' Middle Name LastName VS

 

Additional Expense Deductions = These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in fines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health

insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

Health insurance $ oe (50
Disability insurance $ 2. HU}

Health savings account + $

Total sfad.o4 Copy total here D .....eecccssecssseceeseessteees s (ad, dy

Do you actually spend this total amount?

 

 

 

 

O) No. How much do you actually spend? $
U) Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. §
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83"
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed Is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher $
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $ | 06, 00
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 

32. Add all of the additional expense deductions. ga O44. a d
Add lines 25 through 31.

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 6 -
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32

drew (alp/

it Name Midde Name

Debtor 1 Case number (if known)

Last Name

Ernvlen
J

Page 54 of 58

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in tines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

Mortgages on your home: payment

33a. Copy line 9b Here wo... eeccsssssseesssssssseseesseennenee >

Loans on your first two vehicles:

33b. Copy line 13b here. oo... vn i

33c, Copy line 13@ Here... .ccessssssssssssssssssssssssssusssssessssssssssesessesssssssssssnuussssesssuesesseeseeeeeesesss > $

33d. List other secured debts:

Name of each creditor for other
secured debt

Identify property that
secures the debt

Does payment
include taxes
or insurance?

 

 

LJ No §
C) Yes
QO No $
O) Yes
Ci No
QO) Yes *$

 

s_ 74. %@
$ 266.5 U

 

 

 

 

 

 

 

 

 

 

 

Z c 1
33e. Total average monthly payment. Add lines 33a through 33d. o.oo... eee ceceeeeeceeeeeeeeteneeneees $| jH{ ANA nee
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
OC] No. Goto line 35.
O) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amouni).
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthly cure
secures the debt amount amount
$ +60= $
$ +60= $
$ +60= +$
Copy total
Total $ hero>
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
QC) No. Go to line 36.
© Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClaiMS «0.0... cect ceeeeeceeeeseeeeeeeenseeteeseeseee $ +60 =

iyi:

~

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 55 of 58

Debtor 1 Case number (if known)
First Name Middle Name Last Name

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
a for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

No. Go to line 37.
C) Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in Alabama and
North Carolina) or by the Executive Office for United States Trustees (for all
other districts).

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

Cc total
Average monthly administrative expense if you were filing under Chapter 13 3 f [ H| 80 > s{,/4[,02

37. Add all of the deductions for debt payment. sf ! [Ef oo
Add lines 33€ through 36... ce ceceeetensscesseesensassesceessassnsecsrecssssesscsessssssensssessasseeensessssesesesssssestonessssaesenecssrsessdsnessssanerseeensassees

 

 

 

 

 

 

 

 

Total Deductions from Income

38. Add all of the allowed deductions.

Copy line 24, All of the expenses allowed under IRS $ 4 | 4s" t 4 0
EXPENSE AMOWANCES 0... cscscesessssencescsetsseceesevesseeseeeeteverenssestenenens
Copy line 32, Ail of the additional expense deductions.......... $. 224 ‘ { a

Copy line 37, All of the deductions for debt paymennt............. +5 L 14 } t Yo
Total deductions d 3 eo 1 g Copy total Were cesses > $ SPAS

Determine Whether There Is a Presumption of Abuse

 

 

 

 

 

39. Calculate monthly disposable income for 60 months

 

 

 

 

39a. Copy line 4, adjusted current monthly income. ..... $, 4 } Ho 0: 3%

39b. Copy line 38, Total deductions.......... =-$ 4 5 PY, &Y

39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).|_¢ ~ | [Ss ! al Copy 5 7 |
Subtract line 39b from line 39a. ——_—_ hero™> $$
For the next 60 months (5 years) x 60

 

 

 

‘aly fi 4 OG Copy
39d. Total. Multiply line 396 by 60... ccceseeeceesecetsrcseesesncseenecseenssesseseascsssaeenssicnsesesneseneaesneseeseavsnee $ 34 nt here>

 

 

 

 

 

40. as whether there is a presumption of abuse. Check the box that applies:

The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

C) The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.

e line is at least $8, , but not more than ’ . Go to line 41.
() The line 39d | I $8,175", b han $13,650*. Go to line 41

* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 8
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 56 of 58

Debtor 1 Case number (if known),

 

First Name Middle Name Last Name

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
(Official Form 106Sum), you may refer to line 3b on that fOrM.......... eee cess eseeseeeesesseeseneennaeeanes

 

 

$
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A){i)(I). Copy $
Multiply line 44a by 0.25. cccsccsssssscsstssssseeststietntetntnssntntnt : cn, | ——_— |hered or

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.
Check the box that applies:

C1 Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

C) Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Cr Give Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

CJ No. Go to Part 5.

Cl Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income

adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

Average monthly expense
Give a detailed explanation of the special circumstances or income adjustment

 

$.

 

 

 

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x We —- Ze x

 

 

L~
Signature of Debtor 1 Signature of Debtor 2
Date Date
MM7/D LYYYY MM/DD /YYYY

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 9
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 57 of 58

Fill in this information to identify your case:

Debtor 1 Rasheem LaVar Finley

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number Q) Check if this is an
(If known} amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2s

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s . .
ne Progressive Leasing C) Surrender the property. QI No
a U) Retain the property and redeem it. Wh Yes
Orepey of Bed and Book Shelf C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

4] Retain the property and [explain]:

 

 

Creditor’s .
name: World Finance | Surrender the property. | No
(2 Retain the property and redeem it. Q yes
Description of | go not have televisions that were there 0 Retai
property ; I Retain the property and enter into a
securing debt; but can give the wii Reaffirmation Agreement.
Cl Retain the property and [explain]:
Creditor’s
ee Gateway Mortgage Group (C) Surrender the property. CINo
. U Retain the property and redeem it. wi Yes
oop of Home Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Creditor’s

name: Santander C) Surrender the property. CI No
_ Wi Retain the property and redeem it. wi Yes

ropetty 97 of Automobile CO Retain the property and enter into a

securing debt: Reaffirmation Agreement.

(0) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-10706 Doc4 Filed 06/17/19 Entered 06/17/19 14:32:32 Page 58 of 58

Debtor 1 Rasheem LaVar Finley Case number (if known)

 

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: QO No
Oy

Description of leased es

property:

Lessors name: O No

Description of leased O Yes

property:

Lessor’s name: UO No

Description of leased O) Yes

property:

Lessor’s name: O No
QO Yes

Description of leased

property:

Lessor’s name: NT
U) Yes

Description of leased

property:

Lessor's name: OQ) No

QO] Yes

Description of leased

property:

Lessor's name: UO No
Cl Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x ff Eo x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 06/17/2019 Date
MM/ DD / YYYY MM/ DO/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
